 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 8

 9
   WERIDE Corp. f/k/a JingChi Corp., WERIDE           CASE NO. 18-cv-07233-EJD (NC)
10 Inc. f/k/a JingChi Inc.,
                                                      ORDER ADOPTING DISCOVERY
11                 Plaintiffs,                        SPECIAL MASTER’S RECOMMENDED
                                                      ORDERS NOS. 4 AND 5
12          vs.
                                                      Re: ECF 363, 364
13 JING WANG, and others,

14                 Defendants.

15

16          Martin Quinn is the appointed discovery Special Master in this case. ECF 266, 273. Under
17 the terms of the order appointing Special Master Quinn, a party may file objection to, or a motion

18 to adopt or modify, any order, report, or recommendation issued by the Special Master, within three

19 business days of issuance. ECF 266 at Section II(12).

20          The Special Master has issued two new recommended discovery orders, No. 4 at ECF 363
21 and No. 5 at ECF 364. I have reviewed each of these recommended Orders, and find them to be

22 well-reasoned, complete, and fair. No objections have been filed and more than three business days

23 have passed. I therefore ADOPT each of the Special Master’s recommended Orders.

24

25          IT IS SO ORDERED.
26
     Dated: December 20, 2019
27
                                                          NATHANAEL M. COUSINS
28                                                        United States Magistrate Judge

                                                    -1-                    Case No. 5:18-cv-7233-EJD (NC)
